Appeal by the defendants from a judgment in favor of the plaintiffs, in an action for damages arising out of the collision of an automobile of which the plaintiff William Gallagher was the driver and the other plaintiffs passengers, with a pillar in a public highway, supporting an overhead bridge of defendant Long Island Railroad Company; and from an order denying defendants’ motions to set aside the verdicts and for a new trial, and, upon consent of plaintiff William Gallagher* as guardian ad litem, reducing the verdict in favor of the infant plaintiff from $15,000 to $10,000. Judgment and order, insofar as appealed from, reversed on the law and a new trial granted, with costs to abide the event. The charge of the court was contradictory and confusing and a new trial should be had. in the interest of justice. The findings of fact implicit in the jury’s verdict are affirmed. Close, P. J., Carswell, Adel, Lewis and Aldrich, JJ., concur.